
	
		I
		111th CONGRESS
		2d Session
		H. R. 4639
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  adoption of a military working dog by the family of a deceased or seriously
		  wounded member of the Armed Forces who was the handler of the
		  dog.
	
	
		1.Short titleThis Act may be cited as the
			 Corporal Dustin Lee Memorial
			 Act.
		2.Adoption of
			 military working dog by family of deceased or seriously wounded member of the
			 Armed Forces who was the dog’s handlerSection 2583(c) of title 10, United States
			 Code, is amended—
			(1)by inserting
			 (1) before Military animals; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)For purposes of making a determination
				under subsection (a)(2), unusual or extraordinary circumstances may include
				situations in which the handler of a military working dog is killed in action,
				dies of wounds received in action, or is so seriously wounded in action that
				the member will (or most likely will) receive a medical discharge. If the
				Secretary of the military department concerned determines that an adoption is
				justified in such a situation, the military working dog shall be made available
				for adoption only by the immediate family of the
				member.
					.
			
